             Case 1:20-cr-00135-JMF Document 434 Filed 06/14/21 Page 1 of 1




                                                             June 14, 2021
                                              Application GRANTED. Sentencing is hereby ADJOURNED
Via ECF                                       to August 24, 2021, at 10:30 a.m. The Clerk of Court is directed
                                              to terminate Doc. #433. SO ORDERED.
Hon. Jesse M. Furman
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                       June 14, 2021
                               Re: United States v. Alexander Arguedas, et al., 20 Cr. 135 (JMF)

Dear Judge Furman:

        I am CJA counsel to Mark Brock in the above captioned case. I write, with no objection from the
government, to request an adjournment of the currently scheduled June 30, 2021 sentencing date and
also in response to the Court’s Order dated June 14, 2021.

        As present time, Mr. Brock’s sentencing submission is due to the Court on June 16, 2021. The
parties have not yet received a first draft of the presentencing report. The presentence interview was
conducted remotely and there were connectivity issues. It has now been completed.

        Accordingly, we respectfully request a date 45-days out from June 30. I also note for the Court
that I am unavailable August 2 through August 13, 2021.

       In response to the Court’s order of June 14, the parties have conferred and agree that the
proceeding should be held in-person.

       I thank the Court for its attention to this matter.



                                                             Respectfully yours,

                                                                     /s/

                                                             Dawn M. Cardi

cc:    All Parties (via ECF)
